                           Case 8:19-cv-00334-TJH-SP Document 1-1 Filed 02/21/19 Page 1 of 5 Page ID #:9
                                                        Exhibit A to the Complaint
Location: Fountain Valley, CA                                                                         IP Address: 75.58.225.52
Total Works Infringed: 81                                                                             ISP: AT&T U-verse
 Work        Hash                                        Site                UTC          Published         CRO App. File    CRO Number
                                                                                                            Date
 1           43A5A5371A41AEBDD250328D4BF3FEC056DC13B2    Blacked             11/28/2018   10/02/2018        10/16/2018       PA0002127785
                                                                             20:28:49
 2           056C78DF7A658DDF50A2394F5E4FA18BCF095426    Blacked             11/03/2018   11/01/2018        11/25/2018       PA0002136644
                                                                             08:31:16
 3           07A71D8AB8A0645049C16B98A28538E06A009D7B    Vixen               09/24/2018   09/21/2018        11/01/2018       PA0002143417
                                                                             20:37:12
 4           07EC80C56B473DD0771AB7D4A3E905994A87A408    Blacked             08/25/2018   07/19/2018        09/05/2018       PA0002135006
                                                                             18:21:33
 5           082C43A6A41C30507682EB32F25A418C5223436D    Blacked             02/09/2018   02/04/2018        03/01/2018       PA0002079189
                                                                             06:45:43
 6           0D5FB0229BB896030F25C3B8B468E2B54000B9E1    Vixen               11/30/2018   11/25/2018        12/31/2018       17271449713
                                                                             19:47:05
 7           0F35B475E5AA4FFC774BBB038AEDBD8FF112F9E9    Blacked             05/18/2017   04/15/2017        06/15/2017       PA0002037563
                                                                             06:24:55
 8           0F4CB5BFE31D785D0469C73F83F7CEB7AF0E1F9B    Blacked             11/16/2017   11/06/2017        11/27/2017       PA0002097974
                                                                             23:26:03
 9           13C9573AFC29FB933B701A2EC6625DD88531B6D2    Vixen               12/27/2017   12/20/2017        01/15/2018       PA0002099694
                                                                             03:00:31
 10          1562051A82BF38DF5A876319EF81058CD3571E80    Tushy               04/14/2018   04/11/2018        05/23/2018       PA0002101305
                                                                             09:00:22
 11          1D2FD532FA5B617A184A7544DBE4E872B1D9D43F    Vixen               01/30/2018   01/24/2018        03/02/2018       PA0002104759
                                                                             03:36:47
 12          1D652D14E624CF4FE65234E00AB298914C6B5B1B    Vixen               01/06/2019   01/04/2019        01/22/2019       PA0002147681
                                                                             03:43:36
 13          1E30CD089A57F0DDC28EA43870B6C93F25DC8498    Blacked Raw         09/16/2018   09/14/2018        11/01/2018       PA0002143423
                                                                             16:37:55
 14          1ED7894C730F91D284F9451A87ECDC8F5187BF50    Blacked Raw         06/18/2018   05/12/2018        05/24/2018       PA0002101380
                                                                             04:11:50
 15          21951C0152C97AA9DBC4C83C8EECB180CD69A13E    Blacked             04/07/2018   04/05/2018        04/17/2018       PA0002116752
                                                                             09:35:03
 16          21E262CE5356082B3CDE917564BE91B011CB1EF7    Blacked Raw         12/27/2017   12/18/2017        01/23/2018       PA0002101753
                                                                             03:05:13
                 Case 8:19-cv-00334-TJH-SP Document 1-1 Filed 02/21/19 Page 2 of 5 Page ID #:10
Work   Hash                                       Site          UTC          Published    CRO App. File   CRO Number
                                                                                          Date
17     2541261990122381387D2C03CDA34FF74B4EDE3E   Blacked Raw   11/01/2018   10/29/2018   12/10/2018      PA0002145837
                                                                17:18:57
18     259A2C3790345E1C8DE8609B1D36987D0AA87E7C   Blacked       10/13/2018   10/12/2018   10/28/2018      PA0002130455
                                                                08:13:21
19     28F94F30A942C1A433243BEF5077E036528DDAF8   Blacked Raw   12/27/2017   11/08/2017   12/04/2017      PA0002097993
                                                                03:55:00
20     2B1BABC882B4895DC5408D9D21BB65F93F3BEEC8   Blacked Raw   08/13/2018   08/10/2018   09/05/2018      PA0002135668
                                                                02:54:58
21     2BD29F8D69BA9A390B2B1A0C4F97FE6089BD9E44   Tushy         05/13/2018   01/11/2018   01/24/2018      PA0002101766
                                                                18:01:48
22     2D77D2EA1B7AC46CDE6BA255AAEE31107E027A08   Tushy         05/30/2018   12/12/2017   01/04/2018      PA0002069349
                                                                01:20:41
23     2F73A144B780B7D386C021B9DFCA2C674931DEE8   Blacked       04/14/2018   03/21/2018   04/12/2018      PA0002091520
                                                                09:46:33
24     34B848F2164ECCC533C071B9A0E3B0F3D05A3518   Blacked Raw   04/29/2018   03/03/2018   04/17/2018      PA0002116063
                                                                06:35:22
25     3896D6926D371A520A42BA151B77F163A2BB5CB9   Blacked Raw   12/10/2018   12/03/2018   12/31/2018      17271449523
                                                                07:20:26
26     3A3DD7C8DBB7E5B223555D26F27B64B7090A3E57   Blacked       12/28/2018   12/26/2018   02/01/2019      17380124038
                                                                18:41:10
27     3B85FC3C1D0E4C89AF3E3054A24E25E64D6AABE8   Blacked       10/28/2018   10/27/2018   12/10/2018      PA0002145828
                                                                05:21:02
28     3E4D1B5168D11A249867DAEBCF3B524396BF2FF4   Blacked Raw   06/11/2018   03/08/2018   04/17/2018      PA0002116094
                                                                12:04:54
29     435ACBFEE6F7D35AEB73DBED1A165D6A9121AAEB Blacked         12/07/2017   11/21/2017   01/04/2018      PA0002069353
                                                                23:19:30
30     48FC851FEDE158FA68466F2C2EC15D57A24CE18A   Blacked Raw   07/05/2018   06/21/2018   07/26/2018      PA0002112156
                                                                04:10:46
31     4D82ADD27F7568F6D59A64F777E43A27BD64652E   Tushy         12/11/2017   11/22/2017   01/04/2018      PA0002069339
                                                                20:06:37
32     53DD9DA9E0B24B4961098D0683C348309445E260   Vixen         12/30/2018   12/25/2018   01/22/2019      PA0002147901
                                                                23:20:03
33     5D16EC2FE6C9F9FA9F5476C90525208D413532F1   Blacked       08/20/2018   06/29/2018   07/26/2018      PA0002112160
                                                                01:07:06
34     5EBAA857DB4CB94E7B579561C0FBE666094E0A10   Blacked Raw   06/28/2018   06/16/2018   07/14/2018      PA0002128317
                                                                19:45:56
                 Case 8:19-cv-00334-TJH-SP Document 1-1 Filed 02/21/19 Page 3 of 5 Page ID #:11
Work   Hash                                       Site          UTC          Published    CRO App. File   CRO Number
                                                                                          Date
35     6049B9E133633A9FF7E90B0828766D3BC834C810   Tushy         12/23/2018   12/17/2018   02/01/2019      17380123621
                                                                18:48:03
36     6671533EE8277923DF4254534389F8630C5BF901   Blacked       12/11/2017   11/16/2017   11/21/2017      PA0002098042
                                                                07:39:10
37     67D95FCED9B00C108A63588568A4B4CC34737EE5   Blacked       07/13/2018   07/09/2018   08/07/2018      PA0002131818
                                                                05:45:16
38     69BA9C8EC6B3C2D9FB6CD545B85991237BC901C2   Blacked Raw   10/24/2018   09/09/2018   10/16/2018      PA0002127792
                                                                23:15:51
39     7187921EA9FCD6A45613346F742B048B53088923   Tushy         09/24/2018   09/18/2018   10/16/2018      PA0002127779
                                                                19:05:18
40     7ABEF2110AAB24D772A31B91D994EE0E2052E873   Blacked       06/17/2018   06/14/2018   07/14/2018      PA0002130452
                                                                06:10:22
41     7C627BDADFCB1575B894A71C66ADFFB95C6EFAFE   Blacked Raw   11/04/2018   10/24/2018   11/25/2018      PA0002137640
                                                                11:29:43
42     7D276E9E1CEA48D7D41A96C29DEBB48039BE9996   Blacked Raw   12/13/2017   12/13/2017   01/02/2018      PA0002097434
                                                                22:04:29
43     83E5CC90978D29577233ED709F7716D44CA1DC25   Blacked       06/18/2018   04/10/2018   05/23/2018      PA0002101304
                                                                04:34:53
44     8C181C914B032A03802591000ADE134AFBBEFB70   Blacked       12/16/2018   12/11/2018   01/22/2019      PA0002147907
                                                                08:13:53
45     8F914AD5D985A4614B945A9CBAEA70996038A99E   Vixen         08/25/2018   07/03/2018   07/26/2018      PA0002112153
                                                                17:10:22
46     96AEF5CCCC986CCBC629B6F97649BCEBBC0586B2   Blacked       04/26/2018   04/25/2018   06/19/2018      PA0002126642
                                                                19:50:16
47     9A00DC56773A2DAF8A9BFE17C2984A51122FB78E   Blacked       09/24/2018   09/17/2018   10/16/2018      PA0002127778
                                                                20:46:14
48     9C643ACA38FD9D470613CE49A612A20A07950A43   Vixen         05/10/2018   04/29/2018   06/19/2018      PA0002126677
                                                                12:51:13
49     9FE743BAF7076C7B1416416DCB8787E922B10AE8   Blacked       10/24/2018   10/22/2018   11/25/2018      PA0002136653
                                                                22:04:02
50     9FF80B2839A26436102D5F29181B6B608EAAC14F   Blacked       07/16/2018   07/14/2018   08/07/2018      PA0002131895
                                                                04:00:35
51     A13372D383B6487823771167C3024FF64D0BAF6F   Vixen         12/16/2018   12/15/2018   01/22/2019      PA0002147905
                                                                07:58:15
52     AA9D6ED52E9FECEA19124A8F7FE433617F801994   Blacked       01/11/2019   01/10/2019   02/01/2019      17380123541
                                                                10:59:52
                 Case 8:19-cv-00334-TJH-SP Document 1-1 Filed 02/21/19 Page 4 of 5 Page ID #:12
Work   Hash                                       Site          UTC          Published    CRO App. File   CRO Number
                                                                                          Date
53     AFA4C44023577E2A90E1CFA8DB69A6F5D035B1D2   Blacked       11/17/2017   09/07/2017   09/15/2017      PA0002052840
                                                                00:52:31
54     B13AE94A241C9D4B473BBB3C26F761F76F55D935   Tushy         01/07/2019   01/06/2019   01/22/2019      PA0002147897
                                                                03:02:07
55     B378CAEB9DFA80E256C29E523B89DDF82169A9A8   Vixen         11/11/2018   07/08/2017   08/17/2017      PA0002077664
                                                                02:24:52
56     B4CA9DE725804650188413CE5326FF8FD94AE9ED   Tushy         09/30/2018   09/28/2018   10/16/2018      PA0002127781
                                                                07:04:49
57     B80966EB25CE62DA272DA719ED0EFEF0C671D237   Vixen         09/07/2018   09/06/2018   11/01/2018      PA0002143433
                                                                20:48:14
58     B9E072232E0539EEBAFF9F6141443FE228C52360   Blacked       04/14/2018   12/21/2017   01/15/2018      PA0002070941
                                                                14:36:48
59     BA0E7961B6DDEED2714E67193B52FB44D6B94F83   Vixen         08/27/2017   08/02/2017   08/17/2017      PA0002077667
                                                                21:44:31
60     BC8ACAF0DC42FB3CEEDEB0DC51C20206FDBB20E4   Blacked Raw   07/17/2018   07/11/2018   08/07/2018      PA0002131894
                                                                18:39:27
61     C2CD33294A80E9042A3D6D2FC6C52861821EFA18   Blacked Raw   07/17/2018   07/16/2018   09/01/2018      PA0002119681
                                                                09:27:57
62     C4A7D13B27AB318405EC3F9D62C8D9A877BB9533   Blacked       07/05/2018   07/04/2018   08/07/2018      PA0002131913
                                                                03:24:36
63     C8A15C5271C856A5277B3514A0B418791F3DC7C8   Blacked Raw   11/19/2017   11/18/2017   01/02/2018      PA0002068867
                                                                18:04:59
64     CA0560D2CC3CE0546C8A38C8D7A55089AE430A8E   Blacked       04/30/2018   01/30/2018   03/01/2018      PA0002079186
                                                                02:44:26
65     D31CBC39E31EA20141EB847E24725F06CFC004AB   Blacked       05/14/2017   04/05/2017   06/05/2017      PA0002052859
                                                                10:38:50
66     D61D660EFFF062A22636BD566F09DA817B3DCF26   Blacked Raw   05/13/2018   03/18/2018   04/17/2018      PA0002116068
                                                                16:36:17
67     D75C4212C94EACD789D6AA48F9EDD3AEE3170037   Vixen         11/11/2018   10/21/2017   11/30/2017      PA0002098006
                                                                02:51:06
68     D9261D3722C161272619A45A80E6F849B0BC63B5   Blacked Raw   11/19/2018   11/18/2018   12/10/2018      PA0002146476
                                                                21:57:05
69     E0805C7C54BD9B9777F151B670B78A4D50290951   Blacked       05/18/2018   05/10/2018   05/24/2018      PA0002101376
                                                                17:55:03
70     E10259BB09AFE9410D944641E94048900ADEF0F2   Blacked       01/22/2018   12/11/2017   01/04/2018      PA0002097429
                                                                22:14:26
                 Case 8:19-cv-00334-TJH-SP Document 1-1 Filed 02/21/19 Page 5 of 5 Page ID #:13
Work   Hash                                       Site          UTC          Published    CRO App. File   CRO Number
                                                                                          Date
71     E7A489193A7EE84D36ED8D5D2AE223CA262459E1   Blacked       11/28/2018   11/26/2018   12/18/2018      PA0002141922
                                                                20:28:24
72     ECFEC3C1CEA5BACDED5052AB2E57DEAAD83FFF39   Blacked Raw   01/14/2019   12/13/2018   02/01/2019      17380124198
                                                                07:18:32
73     EE4D29BA667E69950AA31279F7FA846BF696BF9D   Blacked       09/24/2018   08/03/2018   09/01/2018      PA0002119596
                                                                21:36:52
74     EEAD84B3A3A940047821AAE74421D27FB674DB54   Blacked Raw   02/02/2018   02/01/2018   02/20/2018      PA0002104206
                                                                12:28:44
75     EFDB886D8D69B8D7CC31153066C52424FA716283   Vixen         07/12/2018   06/23/2018   07/26/2018      PA0002112155
                                                                18:20:45
76     F058A6FF1E23261D8DEF41E92B8897C1E62EF4E2   Blacked       01/16/2018   10/22/2017   11/21/2017      PA0002063627
                                                                16:39:53
77     F7479DF34AAC4301BFEEACE6A3872B78BEB7F9B5   Blacked       08/02/2018   07/29/2018   09/05/2018      PA0002135679
                                                                21:26:57
78     FB7E3EA3B9E083499E761482A6C6D7DFDB749555   Vixen         10/08/2018   10/06/2018   11/01/2018      PA0002141493
                                                                01:52:54
79     FBB1E3387B5D032B30B9137E05F516E696DC5CC5   Vixen         11/15/2018   11/10/2018   11/25/2018      PA0002136725
                                                                10:27:40
80     FCF2223C2AFD2901C1AC8C9EA95467B555E65E1E   Vixen         01/14/2019   01/14/2019   02/01/2019      17380123391
                                                                22:12:34
81     FD302EB7A94FE59311ACBF3DD2E71DE4E539FFF6   Vixen         09/04/2018   09/01/2018   11/01/2018      PA0002143431
                                                                16:21:31
